Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 24, 2011                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  141002(46)                                                                                            Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  M.L. PRAY,                                                                                                Mary Beth Kelly
                 Plaintiff-Appellee,                                                                        Brian K. Zahra,
                                                                                                                       Justices
  v                                                                  SC: 141002
                                                                     COA: 286672
                                                                     Genesee CC: 07-087443-NO
  BAYBEST RIBS, L.L.C., and NORMICH,
  INC., d/b/a DAMON’S GRILL,
               Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 1,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         YOUNG, C.J., and MARKMAN, J., would grant the motion for reconsideration and,
  on reconsideration, would reverse the Court of Appeals for the reasons set forth in Justice
  MARKMAN’s dissenting statement in this case, 488 Mich 979 (2010).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 24, 2011                        _________________________________________
         d0516                                                                  Clerk